EXHIBIT 10.1 ACQUISITION AGREEMENT DATED SEPT 2009 STOCK PURCHASE AND SALE AGREEMENT THIS STOCK PURCHASE AND SALE AGREEMENT (the "Agreement") is dated as of September 7, 2009, by and among NEW AIR, INC., aMaryland corporation (“Buyer”); each of the SELLERS listed in Annex A attached and incorporated hereto by reference (each a "Seller" and collectively the "Sellers"); and BABY’S BREATH LTD., an Israeli company ("Baby's Breath"). WHEREAS, Baby's Breath is engaged in the business of research, development, manufacturing and sale of medical devise suitable for treatment of respiratory diseases; and WHEREAS, Sellers collectively own all of the outstanding share capital of Baby's Breath comprised of 31,403Ordinary Shares of Baby's Breath par value NIS1.00 ("Baby's Shares"), eachwhich; and WHEREAS, Sellers want to collectively sell to Buyer and Buyer wants to buy from Sellers all of Baby's Shares, free and clear from any and all Encumbrances (as defined below)upon the terms and subject to the conditions set forth herein; and NOW, THEREFORE, in consideration of the premises and the representations, warranties and agreements contained in this Agreement, the parties to this Agreement agree as follows: ARTICLE 1 GENERAL Terms defined in the singular will have a comparable meaning when used in the plural, and vice-versa. the preamble to this Agreement together with any and all Schedules and Annexes hereto constitutes an integral part hereof. The term "person" includes any individual, partnership, joint venture, corporation, trust, unincorporated organization or government or any department or agency thereof. ARTICLE 2 PURCHASE AND SALE; PURCHASE PRICE; REVOCATION OF SALE 2.1Purchase and Sale. By executing this Agreement and the respective Deliverables (as defined below) and in effect as of the date hereof, each of the Sellers hereby sells and transfers to Buyer such Seller's entire portion of Baby's Shares as set forth in Annex A hereto opposite such Seller's name, free and clear of any and all liens, pledges and other third party rights (collectively "Encumbrances"), and Buyer hereby purchases all of Baby's Shares and becomes the beneficial owner of all of Baby's Shares, in consideration for the issuance by Buyer to each of the
